Sullivan, J., dissents in part in a memorandum as follows:
In my view, the evidence was sufficient to establish defendant’s actual possession of the Winchester shotgun and constructive possession of the Mossberg. Nor do I believe that this conclusion is undercut by our prior decision in People v Perez (125 AD2d 236).
An accused need not be in actual physical control of a weapon to be convicted of its possession. If it is within his immediate control and reach and "available for unlawful use if he so desires”, a conviction may be sustained. (People v Persce, 204 NY 397, 402; see also, People v Lemmons, 40 NY2d 505, 509-510; People v Lynch, 116 AD2d 56.) The statute itself defines "possess” as meaning "to have physical possession or *503otherwise to exercise dominion or control over tangible property.” (Penal Law § 10.00 [8].) Concededly, where a gun is found in an area occupied by several people and no one individual is exercising dominion or control over it, the People "have a heavy burden in establishing constructive possession”. (People v Vastola, 70 AD2d 918.) That burden, however, is not made insurmountable merely by virtue of the fact that others had access to the area where the weapon is found. (People v Schriber, 34 AD2d 852, 853, affd 29 NY2d 780; People v Diaz, 41 AD2d 382, affd 34 NY2d 689.) Moreover, on review of a conviction, it should be noted, the evidence must be viewed in the light most favorable to the prosecution (People v Benzinger, 36 NY2d 29, 32).
Measured against these principles, the evidence establishes defendant’s possession of both shotguns. The events as described by the officers present the well-known scenario of one malefactor holding off the police while his confederates dispose of the contraband. According to the officers’ testimony, which, essentially, went unrefuted, Perez, at the point of a shotgun, held the officers at bay while defendant and Ayala were disposing of the Winchester and various types of ammunition. Indeed, defendant was seen ridding himself of his loaded .38 caliber revolver by throwing it out the kitchen window and into the courtyard even before Perez became involved. Seconds later, after Perez stepped from the kitchen and aimed a shotgun down the hallway at Officer Schmidt, two men, who could only have been defendant and Ayala, were observed running behind Perez from the living room to the kitchen. One of them, probably Ayala, who was later arrested as he emerged from the living room area, darted back to the living room almost instantaneously. During this flurry of activity, defendant and his cohort were yelling among themselves in Spanish. Even if Perez, as he held the officers at bay, was unaware of what defendant was doing, as we implicitly held in the prior Perez appeal, despite continual discussion in Spanish, the evidence subsequently recovered from the courtyard made plain what defendant was doing—he was disposing of the Winchester shotgun and most of the ammunition by throwing it out the kitchen window.
A Winchester shotgun and the .38 caliber revolver, both with scratches and broken decorative pieces indicative of their six-story fall, were recovered from the courtyard. Officer Zahoras found "wood pieces”, including one marked "Tauris”, which fit the .38 caliber revolver, and others which matched the Winchester shotgun. The additional recovery of .38 caliber *504bullets from the floor near the kitchen window, as well as others from defendant’s pocket, which he obviously failed to dispose of before surrendering, further confirmed that all this material had come from the apartment. Plainly, the presence of bullets on the floor and the commotion in the apartment indicate that additional contraband was being hastily discarded after defendant threw his revolver out the window. Unlike Perez, who was occupied by the police, defendant was the only one in the kitchen during all the critical time periods. Thus, his culpability in disposing of the Winchester shotgun was established in a commonsensible manner.
In the face of this strong circumstantial evidence, which the jury accepted, the suggestion by defendant that the Winchester could have been discarded by others in the building is insufficient to create a reasonable doubt. While proof of possession, if solely based on circumstantial evidence, must be such as to exclude to a moral certainty every reasonable hypothesis but that of guilt and be inconsistent with innocence (People v Ford, 66 NY2d 428, 441; People v Benzinger, supra, 36 NY2d, at 32), "absolute or metaphysical” certainty of proof is not necessary. (People v Eckert, 2 NY2d 126, 129.) Thus, defendant’s conviction, based on his constructive and, in fact, actual possession of the Winchester shotgun, should be sustained.
Nor was the evidence deficient in establishing defendant’s constructive possession of the Mossberg, since the jury could have reasonably concluded that he had the ability or intent to exercise control over it. Indeed, just after defendant fled into the kitchen to dispose of his revolver, Perez emerged from the kitchen wielding the shotgun. In reversing Perez’ conviction for possession of defendant’s handgun, this court noted that the People were unable "to demonstrate defendant’s ability or intent to exercise dominion and control over the revolver” and that "[tjhere [was] no evidence even to suggest defendant’s knowledge of that revolver.” (People v Perez, supra, 125 AD2d, at 237.) While the relatively small and easily concealed handgun defendant had in his waist might not have been observed by Perez, the highly visible shotgun could not have been concealed and the jury was entitled to conclude that defendant was fully cognizant of its presence in the small, 6- by 9-foot kitchen. Thus, defendant’s nearly exclusive control over the kitchen area, his knowledge that Perez held the highly visible shotgun, his own access to it and his efforts to discard shotgun ammunition all demonstrate that defendant and Perez were acting jointly with respect to the Mossberg shot*505gun. (Cf., People v Lynch, supra, 116 AD2d, at 61 [circumstantial evidence of the defendant’s knowledge of gun’s presence, his immediate control over the location and his access to the gun found sufficient to sustain a possession conviction].)
1 also note that the majority, citing People v Vasquez (104 AD2d 429), holds that the evidence must be considered separately against each defendant, even where two or more defendants are tried together on a theory of acting in concert. As authority for that proposition, the Vasquez court cited CPL 300.10 (4), which merely requires the reporting of separate verdicts in cases of multiple defendants. Even though only Perez was seen physically possessing the Mossberg, such possession does not preclude a finding that defendant constructively possessed the same weapon. Since the indictment charged defendant with acting in concert with Perez, the jury, after a proper charge on the principle of accessorial liability— and there is no claim that the court’s charge was inadequate on that point—could consider the evidence in the aggregate. While each element of the crime must be proven against each defendant, nevertheless, the evidence offered against one may also be considered against the other. In such cases, the role played by each of the defendants, depending on the jury’s assessment, may be part of a mosaic. Proof of actual possession by Perez may establish constructive possession by defendant, even if actual possession is not.
Accordingly, I would affirm the judgment.